Detailed Action
1. 	This office action is in response to communicated dated 05 March 2021 concerning application number 16/274,309 effectively filed on 13 February 2019.  

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
3. 	Claims 11-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6, 8, and 15-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03 September 2020 is hereby withdrawn. In view of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims 
4.	Claims 1-6, 8, and 11-23 are pending, of which claims 1-6, 8, 11-16, and 19-20 have been amended; claims 7 and 9-10 have been canceled; claims 21-23 have been added; and claims 1-6, 8, and 11-23 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments, see pages 7-10, filed 05 March 2021 with respect to the rejection of claims 11-14 have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Allowable Subject Matter
6. 	Claims 1-6, 8, and 11-23 are allowed. 
The prior art of record fails to explicitly disclose the limitations of claim 11 which recite “the semiconductor diodes configured to rectify volume AC currents” and “the piezoelectric elements configured to produce volume AC currents around the piezoelectric elements that will stimulate at least one semiconductor diode.” The prior art of record also fails to teach the limitation of “a second slurry of piezoelectric elements.” The following description demonstrates how the prior art of record fails to disclose or suggests the described limitations above. 
	Towe (US 2015/0100110 A1) teaches a neurostimulator system comprising a surgical introducer ([0035]), an ultrasound emitting transducer ([0033-0034]), and a slurry of both semiconductor diodes and piezoelectric elements (the neurostimulator device comprising the semiconductor diodes and piezoelectric elements is inserted into a saline solution or slurry [0036, 0072]). 
	Although Towe teaches the semiconductor diodes configured to rectify AC currents ([0036, 0049]), Towe does not explicitly teach the semiconductor diodes configured to rectify volume AC currents. Similarly with the piezoelectric elements, Towe teaches the piezoelectric elements to produce AC currents that will stimulate at least one semiconductor diode ([0036, 0045, 0056]). However, Towe does not explicitly teach the piezoelectric elements configured to produce volume AC currents around the piezoelectric elements that will stimulate at least one semiconductor diode. 
	Towe teaches a slurry of both semiconductor diodes and piezoelectric elements in combination ([0036, 0072]). However, Towe does not explicitly a first slurry 
The method of claim 1 now utilizes the system of claim 11, thereby making all the claims allowable due to the allowable subject matter found in claim 11. The Examiner could not find any other prior art that suggests these particular limitations within the same field of endeavor. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792